UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-2403


BONNIE SUZANNE MARTIN; SANDRA YINGLING; ASHLEY BARBER;
DUANE DAVID MARTIN; DAVID DUANE MARTIN, Individually and as
Personal Representative for the Estate of Debranne Martin,

                Plaintiffs - Appellants,

          v.

UNITED FARM FAMILY INSURANCE COMPANY,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Mark Coulson, Magistrate Judge.
(1:14-cv-01578-JMC)


Submitted:   June 24, 2015                 Decided:   August 4, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew D. Levy, Joseph B. Espo, Matthias L. Niska, BROWN,
GOLDSTEIN & LEVY, LLP, Baltimore, Maryland, for Appellants.
Margaret Fonshell Ward, WARD & HERZOG LLC, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Bonnie    Suzanne    Martin,     Sandra   Yingling,         Ashley    Barber,

Duane David Martin, and David Duane Martin appeal the magistrate

judge’s order granting summary judgment to United Farm Family

Insurance Co. in this diversity action arising out of a dispute

over coverage under an insurance policy.                  We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the   reasons   stated     by   the   magistrate    judge.        See    Martin   v.

United Farm Family Ins. Co., No. 1:14-cv-01578 (D. Md. Nov. 24,

2014).     We dispense with oral argument because the facts and

legal    contentions     are    adequately    presented      in    the   materials

before   this   court     and   argument    would   not    aid    the    decisional

process.

                                                                           AFFIRMED




                                        2